The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




        Dated: June 18 2019



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF OHIO

    In re:                                          )    Case No. 19-40267-jpg
                                                    )
              California Palms, LLC,                )    Chapter 11
                                                    )
                     Debtor.                        )    Judge John P. Gustafson
                                                    )
                                                    )    Property Address and Parcel No.:
                                                    )    Parcel No. 48-042-0-063.000
                                                    )    1051 N. Canfield Niles Rd., Austintown,
                                                    )    Ohio (aka 5455 Clarkins Drive, Austintown
                                                    )    Township, Ohio)


                            ORDER DISMISSING BANKRUPTCY CASE

             This matter came before the Court on the Joint Motion for (A) Approval of Compromise

and, Thereafter, (B) Dismissal of Bankruptcy Case (“Motion”);1 proper and sufficient notice of

this Motion has been given under Fed. R. Bankr. P. 2002(a)(4) and 1017(a)(1) (“Bankruptcy

Rules”), and no further notice is necessary or appropriate; the Court having found, based on the

Motion, the docket entries in this case, the absence of any objections, and otherwise, that (a) the

1
   Capitalized terms not otherwise defined in this Order shall have the meanings ascribed to them
in the Motion.



                                                  -1-

19-40267-jpg          Doc 120    FILED 06/18/19         ENTERED 06/18/19 12:45:12       Page 1 of 5
disputes among the parties to the Settlement Agreement attached to the Motion are best resolved

in accordance with the Settlement Agreement, including the provision set forth herein limiting

and conditioning the filing of a subsequent bankruptcy petition, rather than by continuing the

case under title 11 of the United States Code (“Bankruptcy Code”) or converting the case to a

case under chapter 7 of the Bankruptcy Code; (b) the interests of creditors would be better served

by dismissal of the case under sections 305(a)(1) and 1112(b)(1) with the effects of section

305(c) and, except to the extent ordered otherwise herein, section 349 of the Bankruptcy Code;

(c) sufficient “cause” exists within the meaning of section 1112 of the Bankruptcy Code for

granting the relief herein; and (d) Pender Capital Asset Based Lending Fund I, L.P. (“Pender”)

and Debtor each consents to the relief granted herein; and the Court being otherwise advised in

the premises;

       IT IS HEREBY ORDERED that:

       1.        This bankruptcy case (“Bankruptcy Case”) is hereby dismissed pursuant to

sections 1112(b)(1) and 305(a)(1) of the Bankruptcy Code, effective immediately upon the entry

of this Order, with the effects described therein and in section 349 of the Bankruptcy Code, and

subject to the other provisions of this Order.

       2.        All orders entered in the Bankruptcy Case (“Bankruptcy Orders”) shall survive

the dismissal of the Bankruptcy Case and shall continue in full force and effect. All findings of

fact and conclusions of law set forth in those Bankruptcy Orders shall constitute res judicata,

issue preclusion, and collateral estoppel in any other case or proceeding.

       3.        Notwithstanding any Bankruptcy Orders, the automatic stay and any other

injunction that may be in effect shall terminate pursuant to section 362(c) of the Bankruptcy

Code and otherwise, and shall not be re-imposed, and any property of the estate shall no longer




                                                 -2-

19-40267-jpg     Doc 120      FILED 06/18/19       ENTERED 06/18/19 12:45:12          Page 2 of 5
constitute property of the estate under section 541 of the Bankruptcy Code or otherwise, and

shall revest in Debtor subject to all liens (as defined in the Bankruptcy Code), including the liens

of Pender in the Real Estate, upon entry of this Order.

        4.         Debtor, each of the other Rucci Parties (as defined in the Settlement

Agreement), and any successor thereto or assignee thereof is enjoined and shall not file, cause to

be filed, or aid or assist in the filing of, a subsequent petition for entry of an order for relief under

the Bankruptcy Code, without the prior written consent of Pender, at any time before the earlier

of (a) June 22, 2020 (unless a receiver has been appointed in the Foreclosure Action before that

date, in which case the injunction set forth in this paragraph 4 shall continue and remain in effect

until the later of (i) June 22, 2020 and (ii) the date on which the receivership in the Foreclosure

Action is terminated and dissolved) and (b) the date on which the Collateral Releases, as that

term is defined in paragraph 11 of the Settlement Agreement, are recorded. If, despite this

injunction, a subsequent petition for an order for relief under the Bankruptcy Code is filed by

Debtor, any of the other Rucci Parties, or any successor thereto or assignee thereof affiliated

with, related to or controlled by any of the Rucci Parties, or any person or entity that is affiliated

with, related to or controlled by any of the Rucci Parties which acquires an interest in the Real

Estate in breach of paragraph 5 of this Order, Pender (or its successor or assign) shall be entitled

to immediate termination of the automatic stay (and any such other injunction that may be in

effect) in order to enforce its rights and remedies under the Settlement Agreement and against

the Real Estate.

        5.         Debtor is enjoined and shall not sell, transfer, encumber, or otherwise alienate

the Real Estate or any interest in the Real Estate unless the Collateral Releases have been

recorded or Pender has provided Debtor with Pender’s prior written consent.




                                                  -3-

19-40267-jpg       Doc 120     FILED 06/18/19        ENTERED 06/18/19 12:45:12             Page 3 of 5
        6.       The obligation to pay U.S. Trustee quarterly fees during the pendency of this

case is not affected by the dismissal of this case. The Debtor shall provide all quarterly reports

due within 14 days after entry of this Order, and pay any fees due to the United States Trustee

pursuant to 28 U.S.C. § 1930, to the extent not already paid, within seven days thereafter.

        7.     The Court shall retain jurisdiction for the enforcement and interpretation of this

Order, and all matters set forth in this Order.

        8.     This Order shall become effective immediately after the Order Approving

Compromise becomes effective.

                                                  ###

  ACKNOWLEDGED AND AGREED TO BY:

  /s/ Nancy A. Valentine                                /s/ Richard G. Zellers
  Nancy A. Valentine (0069503)                          Richard G. Zellers (0011764)
  Miller Canfield Paddock & Stone, PLC                  Richard G. Zellers & Associates
  1100 Superior Avenue East, Suite 1750                 3695 Boardman-Canfield Road
  Cleveland, Ohio 44114                                 Bldg. B, Suite 300
  (216) 716-5044 (company)                              Canfield, OH 44406
  (216) 716-5043 (fax)                                  (330) 702-0780
  valentinen@millercanfield.com                         Fax : (330) 702-0788
                                                        Email: zellersesq@gmail.com
  and
                                                        Attorneys for Debtor
  Todd Holleman (0080070)
  Ronald A. Spinner (Michigan P73198) (pro
  hac)
  150 West Jefferson, Suite 2500
  Detroit, MI 48226
  Phone: (313) 496-7668
  Fax: (313) 496-7500
  holleman@millercanfield.com
  spinner@millercanfield.com

  Attorneys for Pender Capital Asset Based
  Lending Fund I, L.P. and Pender Capital,
  Inc.




                                                  -4-

19-40267-jpg      Doc 120     FILED 06/18/19        ENTERED 06/18/19 12:45:12             Page 4 of 5
                               INSTRUCTIONS TO THE CLERK

         Please serve the foregoing Order upon the parties listed below, as indicated:

Via the Court’s Electronic Case Filing System:
Jeffrey Kurz jeffkurz@hotmail.com, dc1095dt@yahoo.com
Sebastian Rucci SebRucci@gmail.com
Ronald A. Spinner spinner@millercanfield.com
United States Trustee (Registered address)@usdoj.gov
Nancy A. Valentine valentinen@millercanfield.com, waldroup@millercanfield.com
Joshua Ryan Vaughan jvaughan@amer-collect.com, SAllman@AMER-
COLLECT.COM;rschroeter@amer-collect.com;HouliECF@aol.com
Richard G. Zellers zellersesq@gmail.com
Tiiara N. A. Patton ust401 tiiara.patton@usdoj.gov

and by first-class, U.S. mail, postage prepaid, on the following as listed on the Debtor’s list of its
20 largest unsecured claims:

Hypercore                          Law Office of Jeff Kurz           Vonage Business
P.O. Box 840964                    42 N. Phelps Street               3200 Windy Hill Rd, St 200
Dallas, TX 75284-0964              Youngstown, OH 44503-1130         East Atlanta, GA 30339-5640

AT&T                               Law Off Robert Schuerger          Ohio Edison
P.O. Box 5019                      81 S. 5th Street, Suite 400       76 S. Main Street
Carol Stream, IL 60197-5019        Columbus, OH 43215-4323           Akron, OH 44308-1817

Youngstown Water Dept.             Dominion Energy                   Law Office of James Vitullo
P.O. Box 6219                      P.O. Box 26785                    5232 Nashua Drive
Youngstown, OH 44501-6219          Richmond, VA 23261-6785           Austintown, OH 44515-5122

Ohio Bureau of Workers'            Ohio Edison                       Daniel R. Yemma
Compensation                       5001 NASA Blvd                    Mahoning County Treasurer
Legal Division/Bankruptcy          Fairmont WV 26554                 120 Market Street
Unit                                                                 1st Floor
PO Box 15567                                                         Youngstown, OH 44503
Columbus, OH 43215-0567

Ohio Department of Taxation
Bankruptcy Division
P.O. Box 530
Columbus, OH 43216

33809959.3\157569-00001




                                                -5-

19-40267-jpg         Doc 120   FILED 06/18/19      ENTERED 06/18/19 12:45:12             Page 5 of 5
